DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.

Claim Objections
Claims 1, 9 and 17 are objected to because of the following informalities: 
Claim 1 has a typo in 2nd limitation “obtaining, from the encoded video bistream”. It should be “obtaining, from the encoded video bitstream”. Similar typo exists in claims 9 and 17. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites “wherein the representative locations are not immediately adjacent to the current block”. The claim is dependent upon claim 4 which explicitly recites “representative locations which are located at least one of above the current block or to a left of the current block”. Since either of the above and left locations of the current block are adjacent to the current block, the further limiting limitation of claim 5 reciting that the locations are not immediately adjacent to the current block is contradictory. This results in ambiguity in interpreting the claim limitation and therefore causes indefiniteness. Similar issue exists in claim 13.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US PGPub 2015/0341643 A1).

Regarding claim 1, Xu et al. disclose a method of decoding an encoded video bitstream (Fig. 2) using at least one processor ([0005]), the method comprising: 
determining, based on the encoded video bitstream that a single-value string matching mode is enabled (In Fig. 3, [0076]-[0077], it discloses string matching technique, whereas in [0133], it teaches using a single color value mode); 
obtaining, from the encoded video bistream, an index indicating a reference sample within a set including a plurality of reference samples ([0149]; It discloses that upper and left pixels, which are already reconstructed, can be used as reference pixels (samples) with corresponding indices for processing the current block as shown in Fig. 16); 
based on the reference sample indicated by the index, determining a color value to be used for samples included in a current string of a current block (Fig. 3; [0039]-[0041]; It discloses a 8x8 block 101 with explicit color values for each sample position, a color palette table 303 is created with corresponding color index and color values as shown in 307, before encoding the color index and color values into the stream for the current block. This is also shown in Fig. 7 in view of [0077]-[0078]); 
reconstructing the samples included in the current string based on the determined color value ([0006], L6-8; [0043], L6-15, Fig. 2; It discloses reconstructing the color index and color values for the matching strings); and 
reconstructing the current block using the reconstructed current string ([0006], L8-10; [0043], L15-17; It discloses reconstructing the current block by using the reconstructed color index/values of the matching string. See also Fig. 18, reference numeral 1805).  

Regarding claim 2, Xu et al. disclose the method of claim 1, wherein the current string comprises a plurality of samples which are continuously located along a scan line within the current block (Fig. 3 shows the horizontal 315 or vertical 317 scanning order where plurality of samples are located continuously along the scanning direction).  

Regarding claim 3, Xu et al. disclose the method of claim 1, wherein the set includes reconstructed samples which spatially neighbor the current block ([0012]; Fig. 5B, reference numerals 504, 505).  

Regarding claim 4, Xu et al. disclose the method of claim 3, wherein the reconstructed samples are selected from representative locations which are located at least one of above the current block or to a left of the current block (Fig. 5B, reference numeral 504).

Regarding claim 5, Xu et al. disclose the method of claim 4, wherein the representative locations are not immediately adjacent to the current block ([0082], Fig. 5B; The figure shows an upper block 504 with depth=2 which is immediately adjacent to the current block 501, however, block 505 is split into 4 sub-blocks, each sub-block having a depth value of 3, wherein the left most two sub-blocks of block 505 are not immediately adjacent to the current block 501).

Regarding claim 6, Xu et al. disclose the method of claim 1, wherein the set includes a last sample of a previous string of the current block ([0115], L5-7; Fig. 8 shows the algorithm of the string matching, where coded signal 801 indicates if the reference pixel Ref-pix[8] has been encoded from the previous string matching operation, wherein Ref-pix[8] is the last entry of the previously matching string set).  

7, Xu et al. disclose the method of claim 6, wherein the last sample of the previous string is included within the set at a predetermined position of the set ([0147], L7-9; It discloses that the matching distance is bounded by the current position and the very first position in the buffer).  

Regarding claim 8, Xu et al. disclose the method of claim 1, wherein the set is stored in a buffer having a fixed size (Fig. 16 shows upper and left index buffers both of which are a 1-D buffer having a fixed length equal to the width or height of the current block as disclosed in [0162]).  

Regarding claim 9, Xu et al. disclose a device for decoding an encoded video bitstream (Fig. 2), the device comprising: 
at least one memory configured to store program code ([0163]); and 
at least one processor configured to read the program code and operate as instructed by the program code ([0005], [0098]), the program code including: 
first determining code configured to cause the at least one processor to determine, based on the encoded video bitstream, that a single-value string matching mode is enabled (In Fig. 3, [0076]-[0077], it discloses string matching technique, whereas in [0133], it teaches using a single color value mode); 
obtaining code configured to cause the at least one processor to obtain, from the encoded video bistream, an index indicating a reference sample within a set including a plurality of reference samples ([0149]; It discloses that upper and left pixels, which are already Fig. 16); 
second determining code configured to cause the at least one processor to, based on the reference sample indicated by the index, determine a color value to be used for samples included in a current string of a current block (Fig. 3; [0039]-[0041]; It discloses a 8x8 block 101 with explicit color values for each sample position, a color palette table 303 is created with corresponding color index and color values as shown in 307, before encoding the color index and color values into the stream for the current block. This is also shown in Fig. 7 in view of [0077]-[0078]); 
first reconstructing code configured to cause the at least one processor to reconstruct the samples included in the current string based on the determined color value ([0006], L6-8; [0043], L6-15, Fig. 2; It discloses reconstructing the color index and color values for the matching strings); and 
second reconstructing code configured to cause the at least one processor to reconstruct the current block using the reconstructed current string ([0006], L8-10; [0043], L15-17; It discloses reconstructing the current block by using the reconstructed color index/values of the matching string. See also Fig. 18, reference numeral 1805).  

Regarding claim 10, Xu et al. disclose the device of claim 9, wherein the current string comprises a plurality of samples which are continuously located along a scan line within the current block (Fig. 3 shows the horizontal 315 or vertical 317 scanning order where plurality of samples are located continuously along the scanning direction).

11, Xu et al. disclose the device of claim 9, wherein the set includes reconstructed samples which spatially neighbor the current block ([0012]; Fig. 5B, reference numerals 504, 505).

Regarding claim 12, Xu et al. disclose the device of claim 11, wherein the reconstructed samples are selected from representative locations which are located at least one of above the current block or to a left of the current block (Fig. 5B, reference numeral 504).  

Regarding claim 13, Xu et al. disclose the device of claim 12, wherein the representative locations are not immediately adjacent to the current block ([0082], Fig. 5B; The figure shows an upper block 504 with depth=2 which is immediately adjacent to the current block 501, however, block 505 is split into 4 sub-blocks, each sub-block having a depth value of 3, wherein the left most two sub-blocks of block 505 are not immediately adjacent to the current block 501).  

Regarding claim 14, Xu et al. disclose the device of claim 9, wherein the set includes a last sample of a previous string of the current block ([0115], L5-7; Fig. 8 shows the algorithm of the string matching, where coded signal 801 indicates if the reference pixel Ref-pix[8] has been encoded from the previous string matching operation, wherein Ref-pix[8] is the last entry of the previously matching string set).  

Regarding claim 15, Xu et al. disclose the device of claim 14, wherein the last sample of the previous string is included within the set at a predetermined position of the set ([0147], L7-9;  that the matching distance is bounded by the current position and the very first position in the buffer).  

Regarding claim 16, Xu et al. disclose the device of claim 9, wherein the set is stored in a buffer having a fixed size (Fig. 16 shows upper and left index buffers both of which are a 1-D buffer having a fixed length equal to the width or height of the current block as disclosed in [0162]).  

Regarding claim 17, Xu et al. disclose a non-transitory computer-readable medium storing instructions ([0163]), the instructions comprising: 
one or more instructions that ([0163]), when executed by one or more processors ([0005], [0098]) of a device for decoding an encoded video bitstream (Fig. 2), cause the one or more processors to: 
determine, based on the encoded video bitstream, that a single-value string matching mode is enabled (In Fig. 3, [0076]-[0077], it discloses string matching technique, whereas in [0133], it teaches using a single color value mode); 
obtain, from the encoded video bistream, an index indicating a reference sample within a set including a plurality of reference samples ([0149]; It discloses that upper and left pixels, which are already reconstructed, can be used as reference pixels (samples) with corresponding indices for processing the current block as shown in Fig. 16); 
based on the reference sample indicated by the index. determine a color value to be used for samples included in a current string of a current block (Fig. 3; [0039]-[0041]; It discloses a 8x8 block 101 with explicit color values for each sample position, a color palette table 303 is 307, before encoding the color index and color values into the stream for the current block. This is also shown in Fig. 7 in view of [0077]-[0078]); 
reconstruct the samples included in the current string, based on the determined color value ([0006], L6-8; [0043], L6-15, Fig. 2; It discloses reconstructing the color index and color values for the matching strings); and 
reconstruct the current block using the reconstructed current string ([0006], L8-10; [0043], L15-17; It discloses reconstructing the current block by using the reconstructed color index/values of the matching string. See also Fig. 18, reference numeral 1805).  

Regarding claim 18, Xu et al. disclose the non-transitory computer-readable medium of claim 17, wherein the set includes reconstructed samples which spatially neighbor the current block ([0012]; Fig. 5B, reference numerals 504, 505).  

Regarding claim 19, Xu et al. disclose the non-transitory computer-readable medium of claim 17. wherein the set includes a last sample of a previous string of the current block ([0115], L5-7; Fig. 8 shows the algorithm of the string matching, where coded signal 801 indicates if the reference pixel Ref-pix[8] has been encoded from the previous string matching operation, wherein Ref-pix[8] is the last entry of the previously matching string set).  

Regarding claim 20, Xu et al. disclose the non-transitory computer-readable medium of claim 17, wherein the set is stored in a buffer having a fixed size (Fig. 16 shows upper and left [0162]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “DICTIONARY ENCODING AND DECODING OF SCREEN CONTENT” – Li et al., US PGPub 2017/0064330 A1.
2. “DICTIONARY CODING OF VIDEO CONTENT” – Zou et al., US PGPub 2015/0264348 A1.
3. “IMAGE CODING AND DECODING METHOD AND DEVICE” – Lin et al., US PGPub 2018/0242023 A1.
4. “ADVANCED SCREEN CONTENT CODING WITH IMPROVED PALETTE TABLE AND INDEX MAP CODING METHODS” – Yu et al., US PGPub 2015/0381994 A1.
5. “ADVANCED SCREEN CONTENT CODING WITH IMPROVED COLOR TABLE AND INDEX MAP CODING METHODS” – Ma et al., US PGPub 2015/0271505 A1. 
6. “METHOD AND APPARATUS FOR INDEX MAP CODING IN VIDEO AND IMAGE COMPRESSION” – Ye et al., US PGPub 2018/0054629 A1.
7. “COPY FROM PREVIOUS ROWS FOR PALETTE MODE CODING” – Zou et al., US PGPub 2015/0373340 A1.
8. “GROUPING PALETTE INDEX AT THE END AND INDEX CODING USING PALETTE SIZE AND RUN VALUE” – Karczewicz et al., US PGPub 2016/0345030 A1.

10. “PALETTE MODE FOR SUBSAMPLING FORMAT” - Joshi et al., US PGPub 2016/0182913 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485